                  Case 19-20854                       Doc 2          Filed 02/15/19      Entered 02/15/19 12:22:43               Desc Main
                                                                        Document         Page 1 of 8
 Fill in this information to identify your case:
 Debtor 1               David Lewis Kagie
                              First Name            Middle Name              Last Name
 Debtor 2            Annette Kagie
 (Spouse, if filing) First Name      Middle Name                             Last Name
 United States Bankruptcy Court for the:                                DISTRICT OF UTAH                               Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1759 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-20854                       Doc 2            Filed 02/15/19        Entered 02/15/19 12:22:43          Desc Main
                                                                          Document           Page 2 of 8
 Debtor                David Lewis Kagie                                                                 Case number
                       Annette Kagie

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $105,540.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               3398 South 6180
 Pennymac                      West West                                                  Prepetition:
 Loan Services                 Valley, UT 84128                            $1,356.14         $38,061.61          0.00%         $1,190.00            $38,062.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

Official Form 113                                                                      Chapter 13 Plan                                         Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 19-20854                       Doc 2          Filed 02/15/19     Entered 02/15/19 12:22:43               Desc Main
                                                                        Document        Page 3 of 8
 Debtor                David Lewis Kagie                                                             Case number
                       Annette Kagie


                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest    Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate        payment to total of
                       creditor's                                                 to creditor's                                 creditor   monthly
                       total claim                                                claim                                                    payments
 America                                     2015
 First                                       Chevrolet
 Credit U              $12,231               Sonic                   $12,000           $0.00            $12,000      6.50%         $235.00                 $14,088
                                             3398 South
 Utah                                        6180 West
 State Tax                                   West
 Commissi                                    Valley, UT
 on                    $5,577.59             84128                   $275,800       $219,363           $5,577.59     4.00%         $103.00                  $6,164

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $10,554.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,410.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $13,917.55

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

Official Form 113                                                                 Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 19-20854                       Doc 2          Filed 02/15/19          Entered 02/15/19 12:22:43               Desc Main
                                                                        Document             Page 4 of 8
 Debtor                David Lewis Kagie                                                                  Case number
                       Annette Kagie


5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 100.00 % of the total amount of these claims, an estimated payment of $ 19,317.00 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00                   .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                   Current installment               Amount of arrearage to be   Treatment         Estimated
                               property or executory                   payment                           paid                        of arrearage      total
                               contract                                                                                              (Refer to         payments to
                                                                                                                                     other plan        trustee
                                                                                                                                     section if
                                                                                                                                     applicable)
 T-Mobile                      Cell Phone Bill                                             $200.00                         $0.00                                 $0.00
                                                                       Disbursed by:
                                                                          Trustee
                                                                          Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

Official Form 113                                                                      Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                  Case 19-20854                       Doc 2          Filed 02/15/19     Entered 02/15/19 12:22:43            Desc Main
                                                                        Document        Page 5 of 8
 Debtor                David Lewis Kagie                                                              Case number
                       Annette Kagie

 a) The Local Rules of Practice of the United States Bankruptcy Court for the District of Utah are incorporated by reference in
 the Plan.

 b) Adequate Protection Payments: The debtor(s) seek(s) to pay Adequate Protection Payments to holders of secured claims
 as provided for on the attached Notice of Adequate Protection Payments Under 11 U.S.C. § 1326(a) and Opportunity to
 Object. The requirements of Local Rule 2083-1(d) apply. Affected creditors are listed below, and their claims are listed in
 Parts 3.2 and 3.3. Affected creditors should refer to the Notice for Adequate Protection Payments for detail concerning the
 amount and duration of Adequate Protection Payments. Affected creditors:

     1) America First Credit Union
     2) Utah State Tax Commission

 c) Applicable Commitment Period. The applicable commitment period, as determined by §1325(b)(4), is 60 months. The
 number of months listed in Part 2.1 for which the debtor will make regular payments is an estimate only; the applicable
 commitment period stated here dictates the term of the Plan. Any below median case may be extended as necessary not to
 exceed 60 months to complete the Plan payments.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ David Lewis Kagie                                                X /s/ Annette Kagie
       David Lewis Kagie                                                     Annette Kagie
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            February 15, 2019                                         Executed on      February 15, 2019

 X     /s/ Jory L. Trease, Bar No.                                               Date     February 15, 2019
       Jory L. Trease, Bar No. 4929
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                               Chapter 13 Plan                                          Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  Case 19-20854                       Doc 2          Filed 02/15/19   Entered 02/15/19 12:22:43           Desc Main
                                                                        Document      Page 6 of 8
 Debtor                David Lewis Kagie                                                          Case number
                       Annette Kagie

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $38,062.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                   $20,251.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $27,882.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $19,317.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                     +                                    $0.00


 Total of lines a through j                                                                                                                $105,511.00




Official Form 113                                                               Chapter 13 Plan                                         Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
   Case 19-20854       Doc 2     Filed 02/15/19      Entered 02/15/19 12:22:43         Desc Main
                                    Document         Page 7 of 8




Jory L. Trease, #4929
Janci M. Lawes, #10102
JLT Law
140 West 2100 South, Ste. 212
Salt Lake City, UT 84115
Telephone: (801) 596-9400

                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE DISTRICT OF UTAH, CENTRAL DIVISION
________________________________________________________________________________

In re:                                  )    Case No.
                                        )
      DAVID LEWIS KAGIE and             )    Chapter 13
      ANNETTE KAGIE,                    )
                                        )    Judge
            Debtors.                    )
                                        )
________________________________________________________________________________

                NOTICE OF ADEQUATE PROTECTION PAYMENTS
            UNDER 11 U.S.C. § 1326(A) AND OPPORTUNITY TO OBJECT
________________________________________________________________________________

    The Debtor states as follows:

         1.    On February 15, 2019, the Debtor(s) filed a Chapter 13 petition for relief.

         2.    The Debtor proposes to make Adequate Protection Payments, pursuant to § 1326(a)(1)(C)

accruing with the initial plan payment which is due no later than the originally scheduled meeting of

creditors under § 341 and continuing to accrue on the first day of each month thereafter, to the holders of

the allowed secured claims in the amounts specified below:

    Secured Creditor            Description of           Monthly Adequate          Number of Months to
                                 Collateral              Protection Payment          Pay Adequate
                                                              Amount                   Protection
  America First Credit      2015 Chevrolet Sonic              $120.00                      6
        Union
    Utah State Tax          3398 South 6180 West               $56.00                        6
     Commission               West Valley, UT
                                   84128
                                                                                                         1
  Case 19-20854         Doc 2    Filed 02/15/19    Entered 02/15/19 12:22:43         Desc Main
                                    Document       Page 8 of 8




        3.       The monthly plan payments proposed by the Debtor(s) shall include the amount

necessary to pay all Adequate Protection Payments and the amount necessary to pay the Trustee’s

statutory fee.

        4.       Upon completion of the Adequate Protection Payment period designated herein for each

listed secured creditor, the Equal Monthly Plan Payment identified in each Part of the Plan shall be the

monthly payment and shall accrue on the first day of each month.

        5.       This Notice shall govern Adequate Protection Payments to each listed secured creditor

unless subsequent Notice is filed by Debtor or otherwise ordered by the Court.

        6.       Objections, if any, to the proposed Adequate Protection Payments shall be filed as

objections to confirmation of the Plan. Objections must be filed and served no later than 7 days before

the date set for the hearing on confirmation of the Plan.

DATED this 15th day of February, 2019:

                                                             __/s/ Jory L. Trease______________
                                                             Jory L. Trease
                                                             Attorney for Debtors




                                                                                                      2
